 

@aseAi19-ev-00094-RH-GRJ Document 40-7 Filed 06/03/19 Page 1 of 1

 

went eof BeereciOns PART B - RESPONSE
DEMLER, WILLIAM 655709 17-6-49474 S.F.R.C SOUTH UNIT C21 345 —~
NAME NUMBER GRIEVANCE LOG CURRENT INMATE LOCATION — HOUSING LOCATION
NUMBER

 

Your administrative appeal has been received, evaluated and referred to Bureau of Contract Management, who
provided the following information: The current Digital Music Player Program (MP3) is contractually offered by Access
Corrections and their contract with the Department of Corrections ends on January 23, 2018. Understanding the
investment that has been made on these devices, we have negotiated an extension so that the inmates may keep their
MP3 player until January 23, 2019. The new Multimedia Kiosk and Tablet Program is contractually offered by JPay and
we are currently in the process implementing their contract at this time. To address your concerns about the inability to
transfer music from the MP3 player to the new tablet, unfortunately the download of content from one vendor’s device
to another is not allowed.

During the transition, inmates will not be allowed to simultaneously possess a MP3 player and a JPay tablet. They will
be allowed the following options: 1) exchange their MP3 player for a JP5mini tablet at no cost; 2) purchase the larger JP
5S tablet at a reduced price during the promotional period; or 3) retain their MP3 play until January 23, 2019. Inmates
will be able to have their MP3 players unlocked and mailed home by Access Corrections for a fee of $24.95 when they
exchange the devices. In addition, inmates will have the option to have their purchased music placed on a CD for the
same charge for use by their family members.

It is the Department’s sincere hope that the inmate population, as well as their friends and family, will see the value and
promise in the services offered with the new Multimedia Kiosk and Tablet Program. As technology, has advanced we

feel this new program will provide more access to friends and family, as well as additional educational and
entertainment options.

We are aware that family members over the years have provided funds for their loved one to add music to their current
MP3 player. It is unfortunate that the music cannot be transferred, however, we hope that overtime the family and the
inmate will see the added value of the new program.

Based on the foregoing information, your appeal is denied.

T. Bowden

 

Le

SIGNATURE AND TYPED OR PRINTED NAME OF SIGNATURE OF WARDEN, ASST. ‘DATE
EMPLOYEE RESPONDING WARDEN, OR SECRETARY'S

REPRESENTATIVE

 
